Citation Nr: 0502705	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral above the 
knee amputations as secondary to the service-connected 
disability of status-post aortic valve replacement due to 
valvular heart disease with history of rheumatic heart 
disease.  

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment.

3.  Entitlement to specially adapted housing or special home 
adaptation.


REPRESENTATION

Appellant represented by:	Bobby Vance, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant, B. R.

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
June 1965. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim 
seeking entitlement to service connection for bilateral above 
the knee amputation as secondary to the service-connected 
disability of status-post aortic valve replacement due to 
valvular heart disease with history of rheumatic heart 
disease.  The RO also denied entitlement to automobile and 
adaptive equipment or for adaptive equipment, as well as 
entitlement to specially adapted housing or special home 
adaptation.


FINDINGS OF FACT

1.  The veteran's bilateral above the knee amputations were 
due to his non-service connected peripheral vascular disease; 
they were not due to his cardiovascular disorders. 

2.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  The veteran's bilateral above-the-knee amputations are 
not proximately due to or the result of the veteran's 
service-connected status-post aortic valve replacement due to 
valvular heart disease with history of rheumatic heart 
disease.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003); 
VAOPGCPREC 6-00.  

2.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2003).

3.  The criteria for assistance in acquiring specially 
adapted housing or necessary home adaptations have not been 
met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § § 
3.809, 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in July 1994 for his 
heart.  The examiner noted that the veteran had heart surgery 
in April to replace an aortic valve and that he also had a 
coronary artery bypass.  

He underwent a VA examination in July 1994 for his arteries, 
in which he was diagnosed with mild peripheral vascular 
disease.  

The veteran underwent a mitral valve replacement in February 
1998.

The veteran was hospitalized from August 11, 1999, to 
September 8, 1999 for his heart.  It was noted that he had 
coronary artery disease.  He had numerous procedures 
conducted during this time.  

The veteran was hospitalized from September 1999 to March 
2000.  The veteran underwent a bypass operation in September 
1999, but then remained hospitalized due to complications and 
other medical problems.  Diagnosis was coronary artery 
disease status post coronary artery bypass graft.  The 
veteran underwent bilateral above-knee amputations in March 
2000.  The examiner noted that the veteran had undergone a 
coronary artery bypass graft in September, and had a 
worsening of his peripheral vascular disease since then, with 
gangrenous changes in both extremities.  

In a November 1999 VA opinion, a VA examiner noted that the 
veteran was in the intensive care unit and on a respirator 
secondary to heart conditions.  The examiner commented that 
the veteran's unemployability was not related to his service-
connected valvular disease, but rather to his non-service 
connected coronary artery disease.  The examiner reviewed the 
veteran's claims file.  

In an August 2000 rating decision, the RO implemented a June 
2000 decision of the Board, and increased the veteran's 
service-connected cardiovascular disability, described as 
status post aortic valve replacement due to valvular heart 
disease, with history of rheumatic fever and rheumatic heart 
disease, from 30 percent to 100 percent.  

A VA opinion was obtained in October 2000.  The examiner 
commented that all documentation of record indicated that the 
veteran's amputations were necessary because of peripheral 
vascular disease.  The examiner opined that the veteran's 
amputations were not secondary to his service-connected 
conditions but rather to his non-service connected peripheral 
vascular disease.  

In March 2001, a VA examiner commented that the veteran's 
amputations were most likely related to his peripheral 
vascular disease.  The examiner also felt that it was as 
least as likely as not that his coronary problems contributed 
to his amputations.  

The veteran was afforded a hearing before a traveling member 
of the Board in February 2002, a transcript of which has been 
associated with the claims folder.  He testified that he had 
had four bypasses.  He indicated that Dr. O said that the 
bypasses had to be done because of the problems with his 
valves.  He stated that he developed blood clots which led to 
gangrene because of the quadruple bypass.  He indicated that 
Drs. S. and H (both VA physicians) agreed with this chain of 
events.  

Dr. F.R. submitted an opinion in February 2002 in which he 
stated that the veteran's amputations were directly related 
to his heart disease and surgery.  He noted the veteran's 
severe heart disease requiring surgery, and that the veteran 
subsequently developed clots and required bilateral leg 
amputations.  

A VA staff physician (Dr. J.H.) submitted a medical opinion 
in February 2002.  The physician opined that it was highly 
likely that the veteran's valvular heart disease contributed 
to his need for coronary bypass grafting which was performed 
with unforeseen complications including blood clots with 
arterial compromise and gangrene of the lower extremities 
requiring amputation of both legs above the knee.  

In March 2003, the Board requested an independent medical 
evaluation regarding the veteran's claim of service 
connection for bilateral above the knee amputation as 
secondary to his service-connected status-post aortic valve 
replacement due to valvular heart disease with history of 
rheumatic heart disease.  

In February 2004, the independent medical opinion was 
obtained.  The physician G.F. reviewed the records and 
determined that the knee amputations and preexisting valve 
disease were not related.  The physician believed that the 
veteran's lower extremity gangrene resulted from peripheral 
vascular disease that was of atherosclerotic etiology.  He 
commented that the veteran had a long smoking history and 
known coronary atherosclerosis, for which he had undergone 
bypass surgery.  He commented that the pathological 
evaluation of the amputated lower extremities showed 
significant atherosclerosis, and that in his opinion, this 
was the cause of the gangrene that precipitated the need for 
fasciotomy and ultimately amputation.  He opined that this 
was not caused by the veteran's valvular heart disease, nor 
exacerbated by it.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated March 2001, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim of service connection for 
bilateral above-the-knee amputations secondary to the 
service-connected valvular heart disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The March 2001 letter 
informed the veteran that the RO would try to help get such 
things as medical records, employment records, or records 
from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The July 
2002 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get.  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  However, it is also pointed out that 
in the Pelegrini decision, the Court implicitly determined 
that such notice was not necessary if it could be shown that 
lack of such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in November 2000, it is determined that he is not 
prejudiced by such failure.  The veteran was provided with 
the requisite notices in March 2001, and he was given an 
opportunity to respond before the case was re-adjudicated and 
he was sent a supplemental statement of the case in May 2001.  
Thus, he had both notice and an opportunity to make use of 
the information provided in the notice.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for amputation and heart disease 
throughout the more than three years that his claim has been 
adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Also, the veteran's claim does not turn on whether 
his disability was incurred in service, but rather on whether 
it is secondarily related to his service-connected valvular 
heart disease.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the timing of the notices contained in the November 2000 
VCAA letter.  Bernard v. Brown, 4 Vet.App. 384 (1993).  For 
the aforementioned reasons, even though the RO never sent a 
letter specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
veteran is also not prejudiced by such failure.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Several physicians have commented on whether or not the 
veteran's above the knee amputations were secondarily related 
to his service-connected valvular heart disease.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Although the VCAA letter did not mention the veteran's claims 
for entitlement to automobile and adaptive equipment or for 
adaptive equipment or entitlement to specially adapted 
housing or special home adaptation, these claims turn on the 
question of whether was granted service connection for his 
leg amputations as secondary to his service-connected 
disability of status-post aortic valve replacement due to 
valvular heart disease with history of rheumatic heart 
disease.  As noted above, further development is not needed 
to comply with VCAA regarding that claim.  



Entitlement to service connection for bilateral above the 
knee amputations as secondary to the service-connected 
disability of status-post aortic valve replacement due to 
valvular heart disease with history of rheumatic heart 
disease.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § §1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2003).  

VA Adjudication Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(2) (August 26, 1996) (VA Manual M21-1) states the 
conclusion that, if verified rheumatic heart disease has been 
demonstrated, the effect of subsequent onset of hypertensive 
or arteriosclerotic heart disease cannot be dissociated and 
directs adjudicators, under such circumstances, to evaluate 
the combined cardiac disability as one entity under the 
rheumatic-heart disease rating code.  The VA General Counsel 
has determined that this provision of the VA Manual M21-1 is 
substantive and binding on the Board. VAOPGCPREC 6-2000 (May 
19, 2000).  

It is pointed out that following the May 2000 General Counsel 
opinion, the above- noted Manual provisions were changed to 
require a medical opinion as to whether the effects of 
service-connected rheumatic heart disease and subsequently 
developing arteriosclerotic heart disease could be separated.  
The latter condition is to be rated as part and parcel of the 
former, only if the effects of each cannot be separated.  VA 
Manual, M21-1, Part VI, Chapter 5, paragraph 11.18 (e), (f) 
(April 24, 2001).  However, since the veteran filed his claim 
prior to April 24, 2001 (he filed it in October 2000), he is 
entitled to have his claim adjudicated under the earlier more 
favorable provision of the M21-1.  VAOPGCPREC 7-2003.  It was 
pursuant to the earlier more favorable provision of the M21-1 
that the Board granted a 100 percent rating for the veteran's 
service-connected cardiovascular disability in June 2000.  

The evidence shows that the veteran had his legs amputated in 
March 2000, many years after service.  The veteran's 
contention is that his legs had to be amputated due to the 
progression of his cardiovascular disorders.  

There have been a number of medical opinions prepared 
regarding the etiology of the veteran's leg amputations.  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

A VA opinion was obtained in October 2000 in which the 
examiner reviewed the veteran's records, and opined that the 
veteran's amputations were not secondary to his service-
connected conditions, but rather to his non-service connected 
peripheral vascular disease.  Although a VA examiner 
commented in March 2001 that the veteran's amputations were 
most likely related to his peripheral vascular disease, he 
also commented that it was at least as likely that the 
veterans' coronary problems contributed to his amputations.  

Two opinions favorable to the veteran's case were submitted 
in February 2002.  Dr. F.R. opined in February 2002 that the 
veteran's amputations were directly related to his heart 
disease and surgery.  Similarly, a VA staff physician (Dr. 
J.H.) opined in February 2002 that the veteran's valvular 
heart disease contributed to his need for coronary bypass 
grafting in September 1999 which led to the complications of 
blood clots and gangrene in the legs, leading to the 
amputations.  

To resolve the difference in opinions, an independent medical 
opinion was obtained in February 2004.  After reviewing the 
evidence of record, Dr. G.F. opined that the veteran's lower 
extremity gangrene leading to amputations resulted from 
peripheral vascular disease that was of atherosclerototic 
etiology.  He specifically commented that the atherosclerosis 
was not caused by the veteran's valvular heart disease nor 
exacerbated by it.  

As noted above, the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In this instance, the greatest weight is afforded to 
the independent medical opinion of Dr. G.F.  For one thing, 
he indicated that he had reviewed the veteran's medical 
records, while Dr. F.R. and the VA staff physician in 
February 2002 had not stated that they had reviewed the 
veteran's medical records.  Also, Dr. G.F. gave reasons for 
his opinion while Dr. F.R. and the VA staff physician did 
not.  In particular, he stated that the pathological 
evaluation of the amputated lower extremities showed 
significant atherosclerosis, and that this was the cause of 
the gangrene.  

The veteran would prevail in his case if he could show that 
his cardiovascular disorders (either his service-connected 
valvular heart disease or rheumatic heart disease) or his 
non-service connected cardiovascular disorders (coronary 
artery disease) were the reason that he had to have his legs 
amputated.  However, the medical evidence specifically shows 
that it was the veteran's peripheral vascular disease that 
caused his legs to be amputated.  Dr. G.F. opined that the 
veteran's lower extremity gangrene resulted from peripheral 
vascular disease that was of atherosclerotic etiology, and as 
noted above, his opinion was determined to be the most 
persuasive of the medical opinions.  

Atherosclerosis is defined as an extremely common form of 
arteriosclerosis in which deposits of yellowish plaque 
containing cholesterol, lipoid material, and lipophages are 
formed within the intima and inner media of large and medium-
sized arteries.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 154 
(28th ed. 1994).  The provisions of the earlier version of 
M21-1 (the more favorable one for the veteran) specifically 
instruct not to extend service connection to systemic 
manifestations or arteriosclerosis in areas remote from the 
heart.  VA Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(3) (August 26, 1996) (VA Manual M21-1)  In this 
instance, the veteran developed atherosclerosis in an area 
remote from his heart, in his legs, which led to his 
eventually developing peripheral vascular disease, which led 
to the amputation of his legs in March 2000.  Accordingly, 
based on the opinion of Dr. G.F., the veteran's claim must be 
denied.  

Although the veteran claims that his bilateral leg 
amputations are related to his cardiovascular disorders, he 
is not a medical professional who can make such a 
determination.  As a lay person, he is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons discussed above, it is determined that the 
veteran's bilateral leg amputations are not proximately due 
to or the result of his cardiovascular disorders.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral leg 
amputations, the benefit-of-the-doubt rule does not apply, 
and the veteran's claim must be denied.  38 U.S.C.A §5107 
(West 2002).


Entitlement to an Automobile or other Conveyance and for 
Adaptive Equipment.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips. 38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2003).

Although the evidence shows that the veteran has loss of use 
of his feet, as discussed above, the veteran's legs were not 
amputated because of his service-connected aortic valve 
replacement due to valvular heart disease with history of 
rheumatic heart disease.  Accordingly, the Board finds that 
the criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, are 
not met.  The preponderance of the evidence is, therefore, 
against the veteran's claim.


Entitlement to a Special Home Adaptation Grant and Specially 
Adapted Housing

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2003).

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2003).

The veteran is service connected for: status-post aortic 
valve replacement due to valvular heart disease with history 
of rheumatic heart disease, rated as 100 percent disabling, 
and service connected for a fracture of the left 3rd 
metacarpal, and a fracture of the nose, both rated as 
noncompensably disabling.  The veteran does not meet any of 
the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 
3.809, 3.809a.  Under 38 C.F.R. § 3.809a, the veteran does 
not have blindness in both eyes or the anatomical loss or 
loss of use of both hands.  Accordingly, his claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
must be denied.  

Under 38 C.F.R. § 3.809(b), while the veteran does have loss 
of use of both lower extremities, as discussed above 
regarding the claim for service connection, the veteran's leg 
amputations are not due to his service-connected status-post 
aortic valve replacement due to valvular heart disease with 
history of rheumatic heart disease.  Because the veteran does 
not meet the specified criteria, his claim for a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing must be denied.  



ORDER

Service connection for bilateral above the knee amputations 
as secondary to the service-connected disability of status-
post aortic valve replacement due to valvular heart disease 
with history of rheumatic heart disease is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, is 
denied.
 
Entitlement to financial assistance in the purchase of 
special adaptive housing or in acquiring a special home 
adaptation is denied.  




______________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

